Appeal from a judgment of the Supreme Court (Feldstein, J), entered April 4, 2005 in Franklin *1047County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
While incarcerated at Bare Hill Correctional Facility in Franklin County, petitioner filed a grievance requesting, among other things, that Jewish inmates, such as himself, be provided a designated worship area separate from the inmates of other religions. The grievance was precipitated by the fact that Jewish services at the facility were conducted in a room used for Christian services which contained Christian icons and symbols. Although prison officials determined that various items of Christian religious significance would be covered to make the room appropriate for Jewish services, they declined to designate a separate area for this purpose. Petitioner commenced this CPLR article 78 proceeding as a result. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued.
The Attorney General has advised this Court that since the commencement of this proceeding, petitioner has been transferred to Clinton Correctional Facility in Clinton County where he attends Jewish services in a general purpose room that contains no permanent religious icons. In view of this, he is no longer aggrieved by the determination at issue and his appeal is, therefore, moot (see Matter of McCants v Le Claire, 14 AD3d 736 [2005]; cf. Matter of Doe v Coughlin, 71 NY2d 48, 52 [1987], cert denied 488 US 879 [1988]). Consequently, it must be dismissed.
Cardona, P.J., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.